DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on RCE 24 March 2021; Preliminary Amendment 01 April 2021.
Claims 1, 9, 17, 18, 20, 21, 23, 24 have been amended. 
Claims 3, 11, 19, 22 have been cancelled.
Claims 1-2, 4-10, 12-18, 20-21, 23-24 are currently pending and have been examined.
Claims 1-2, 4-10, 12-18, 20-21, 23-24are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-2, 4-10, 12-18, 20-21, 23-24 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mercille et al. (US 2016/0196558 A1) hereinafter Mercille, in view of Oberheide et al. (US 10,445,732 B2) hereinafter Oberheide, in view of Vincent et al. (US 2017/0126640 A1) hereinafter Vincent.
Claims 1, 9, 17
Mercille discloses the following limitations:
store, within a database, enrollment data as a user profile associated with the online user, the enrollment data including a first primary user computing device identifier associated with a primary user computing device and a first secondary user computing device identifier associated with a secondary user computing device; (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].   Mercille discloses the user registers devices to his user account.  Thereafter, the system will monitor to determine whether a device is connected.  Device A will have a specific identifier associated with it, and device B will have a different identifier associated with it.).
build, within the database, an authentication table using the user profile, wherein the user profile includes a user identifier, authentication signatures, user account information, the first primary user computing device identifier, and the first secondary user computing device identifier; (see at least [0036] [0053]-[0057] [0069] [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses implementing risk assessment based on connected devices.  First a user sets up a user account that includes name, address, social security number, phone number, other contact information, birthday, age (i.e., user identifier and user account information); user ID and/or password for user authentication and/or for accessing the user account to make and/or manage the transaction (i.e., authentication signature).  In addition, the user registers multiple devices (i.e., first primary user computing device identifier, first secondary user computing device identifier) and can also input any rules for the devices used during transaction.).
receive transaction data associated with the user account information, the transaction data corresponding to a payment transaction; (see at least [0055]-[0057] [0062] [0069] [0018] [0019].  Mercille discloses the system monitors the devices when the user uses the device to make or initiate a transaction.  Information regarding the detected or connected device is communicated to the system along with transaction information, such as location, time, purchase amounts devices that are connected to the user device during the transaction.).
parse the transaction data; extract the second primary user computing device identifier and the second secondary user computing device identifier from the transaction data;  (see at least [0055]-[0057] [0062] [0065] [0069] [0018] [0019].  Mercille discloses the system monitors the devices and the types of devices being used during the transactions to calculate the risk assessment. The system analyzes the transaction data to determine which computing devices are being used during the transaction (i.e., extract the second primary user computing device identifier and the second secondary user computing device identifier).
 compare the first primary user computing device identifier to the second primary user computing device identifier and the first secondary user computing device identifier to the second secondary user computing device identifier; generate an authentication response to the authentication request based on the comparison, wherein :a) in response to the comparison verifying that i) the candidate primary user computing device is the primary user computing device and ii) the candidate secondary user computing device is the secondary user computing device, the authentication response indicates that the online user is verified for the payment transaction without sending an authentication challenge to the primary user computing device; 
transmit the authentication response to a merchant; and (see at least [0065] [0057] [0060] [0062] [0076] [0017] [0019].  Mercille discloses authenticating a user based on security status.  The system takes a desired action based on the risk assessment (i.e., authentication request) after assessing and comparing the devices detected or connected during the transactions and communicates the authentication response to the merchant.).

Mercille discloses the limitations shown above.  Mercille fails to specifically disclose an authentication platform hosted on a cloud based platform that checks device identifiers when verifying agents before sending authentication notifications
Though, Oberheide discloses the following limitations:
(currently amended) A personal cloud authentication (PCA) system comprising one or more personal cloud authentication (PCA) computing devices for authenticating an online user via a personal cloud authentication (PCA) service using device data stored on a personal cloud platform of the online user, the one or more PCA computing devices comprising a processor communicatively coupled to a memory device, said processor programmed to: store, within a database, enrollment data as a user profile associated with the online user, the enrollment data including a first primary user computing device identifier associated with a primary user computing device and a first secondary user computing device identifier associated with a secondary user computing device; 
 compare the first primary user computing device identifier to the second primary user computing device identifier and the first secondary user computing device identifier to the second secondary user computing device identifier; generate an authentication response to the authentication request based on the comparison, wherein :a) in response to the comparison verifying that i) the candidate primary user computing device is the primary user computing device and ii) the candidate secondary user computing device is the secondary user computing device, the authentication response indicates that the online user is verified for the payment transaction without sending an authentication challenge to the primary user computing device; (see at least col. col. 11 ll. 3-24; col. 9 ll. 14-67; col. 8 ll. 32-51; col. 2 ll. 5-20; col. 6 l. 54-col. 7 l. 20; col. 10 ll. 1-9; col. 4 l. 14-col. 5 l.45.  Oberheide discloses sending authentication notifications.  Oberheide discloses that agent verification data is verified by comparing the agent verification data to expected results for a particular user (which is stored in a database).  Oberheide discloses that agent verification data may be collected in many different manners, and may be collected without specifically requesting agent verification data from an authority device user.  For example, rules may be set that the authentication verification may be done by comparing an identifier of a device to a list of security sensitive devices that are cleared.). 
and b) in response to the comparison determining that i) the candidate primary user computing device is the primary user computing device and ii) the candidate secondary user computing device is not the secondary user computing device, said processor is further programmed to cause the authentication challenge to be transmitted to the primary user computing device, wherein the authentication response indicates that the online user is verified for the payment transaction based on a response from the primary user computing device to the authentication challenge; (see at least col. 11 ll. 3-24; col. 9 ll. 14-67; col. 8 ll. 32-51; col. 2 ll. 5-20; col. 6 l. 54-col. 7 l. 20; col. 8 ll. 4-31; col. 10 ll. 1-9; col. Col. 2 l. 40–col. 3 l. 25.   Oberheide also discloses that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk assessment and analyzing the devices connected for the transaction of Mercille to incorporate the teachings of  Oberheide and specifically disclose an authentication platform hosted on a cloud based platform that checks device identifiers when verifying agents before sending authentication notifications because doing so would be less burdensome so that the user does not have to remember information or carry extra devices to complete a transaction (see at least Oberheide col. 1 ll. 24-43). 

Mercille/Oberheide disclose the limitations shown above.  Mercille/Oberheide fail to specifically disclose updating an authentication table that associates multiple device identifiers with a user account that are verified to be authenticated and may be used to complete transactions by the user account.
Yet, Vincent discloses the following limitations:
store, within a database, enrollment data as a user profile associated with the online user, the enrollment data including a first primary user computing device identifier associated with a primary user computing device and a first secondary user computing device identifier associated with a secondary user computing device; (see at least [0059] ]0061] [0063] [0065] [0068] [0084] [0094] [0100].  Vincent discloses registering user data, such as user credentials associated with a user account and device identifier information for Device A, Device B, Device C, etc.  Device A will be identified as a primary device and Device B will be identified as a secondary device.).
build, within the database, an authentication table using the user profile, wherein the user profile includes a user identifier, authentication signatures, user account information, the first primary user computing device identifier, and the first secondary user computing device identifier; (see at least [0059] ]0061] [0063] [0065] [0068] [0084] [0094] [0100].  Vincent discloses registering user data, such as user credentials associated with a user account and device identifier information for Device A, Device B, Device C, etc., in an authentication table.  The authentication table/database will be examined when a user needs to authenticate a device identify in order to complete a transaction.  Device A will be identified as a primary device and Device B will be identified as a secondary device.).
store the transaction data within the database, wherein the transaction data includes at least an authentication request, a second primary user computing device identifier and a second secondary user computing device identifier, the second secondary user computing device identifier indicating a pairing of a candidate secondary user computing device with a candidate primary user computing device identified by the second primary user computing device identifier; parse the transaction data; (see at least [0087] [0088] [0059] ]0061] [0063] [0065] [0068] [0084] [0087] [0088] [0094] [0100] [0104] [0042] [0043].   Vincent discloses storing the user accounts and device identifiers in a database and updating the authentication database to include transaction details, authentication notification requests information, and secondary user device identifiers.  For example, Device B may be set as a secondary user device for primary Device A (e.g., user Device B to help authenticate primary user device A. In that case, Device B may be a secondary primary device, because it can be used as well as Device A for a transaction.  In addition, other secondary device identifiers are listed in the authentication table.  For example, Device C may be the secondary device to Device B because Device C may be used if Device B needs to help authenticate Device C at any point in time.  All in all, all of these device identifiers will be associated with the same user account and will all be authenticated to the same user account and authorized to complete transactions at a later date.).
 compare the first primary user computing device identifier to the second primary user computing device identifier and the first secondary user computing device identifier to the second secondary user computing device identifier, an authentication response to the authentication request based on the comparison, wherein :a) in response to the comparison verifying that i) the candidate primary user computing device is the primary user computing device and ii) the candidate secondary user computing device is the secondary user computing device (see at least [0087] [0088] [0059] ]0061] [0063] [0065] [0068] [0084] [0087] [0088] [0094] [0100] [0104] [0042] [0043].  Vincent discloses that the authentication table is consulted to match the primary device, such as Device A, with a secondary device, such as Device B.  In this case, Device B is used to authenticate Device A; therefore, both devices are tied to the same user account.  The device identification is consulted in order to send notification messages.  This authentication verifies that the primary device, Device A, is the primary device and the secondary device, Device B, is the secondary device and can be used to authenticate Device A if need be.  In addition, this verification verifies that the devices are associated with the user account and are verified to proceed with the transaction.).
update the authentication table in response to receiving subsequent transaction data associated with the user account information, wherein updating the authentication table comprises adding an additional secondary user computing device identifier to the authentication table in response to detecting the additional secondary user computing device identifier in the subsequent transaction data, thereby enabling the PCA system to subsequently authenticate the online user using up-to-date data associated with the personal cloud platform of the online user.  (see at least [0087] [0088] [0059] ]0061] [0063] [0065] [0068] [0084] [0094] [0100] [0104].  Vincent discloses updating the stored authentication tables and data structures to reflect data received with notification responses (notifications sent during transactions).  One or more secondary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk assessment and analyzing the devices connected for the transaction of Mercille/Oberheide to incorporate the teachings of Vincent and specifically disclose a updating an authentication table with secondary device identifiers associated with the user account because doing so would resolve authentication issues of a first device and a second device.  Everyone uses multiple computers/devices and reauthentication can be cumbersome and an inefficient use of computer resources and user time. (see at least Vincent [0001]-[0010] [0013] [0029]). 

Claims 2, 10, 18
Mercille/Oberheide/Vincent disclose the limitations shown above.  Further, Mercille discloses:
 (original) The PCA system of Claim 1 further configured to parse the transaction data using the user account information.  (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses the user registers devices to his user account.  Thereafter, the system will monitor to determine whether a device is connected.  Device A will have a specific identifier associated with it, and device B will have a different identifier associated with it.).

Claims 4, 12, 20
Mercille/Oberheide/Vincent disclose the limitations shown above.  Further, Mercille discloses:
 (previously presented) The PCA system of Claim 1 further configured to receive the first primary user computing device identifier and the first secondary user computing device identifier when the primary user computing device is paired with the secondary user computing device.  (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses when the user begins a transaction, the user devices involved will be sent to the system.  Thereafter, the system will match the device identifiers with those listed in the authentication table. For example, when devices A and C are connected because the user has both devices when conducting a transaction, the device A and device C identifiers are sent to system in order to perform the risk assessment.).

Claims 6, 14
Mercille/Oberheide/Vincent disclose the limitations shown above.  Further, Mercille discloses:
The PCA system of Claim 1, wherein the second primary user computing device identifier is associated with the primary user computing device and the second secondary user computing device identifier is associated with the secondary user computing device.  (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses when the user begins a transaction, the user devices involved will be sent to the system.  Thereafter, the system will match the device identifiers with those listed in the authentication table. For example, when devices A and C are connected because the user has both devices when conducting a transaction, the device A and device C identifiers are sent to system in order to perform the risk assessment.  Device A identifier is associated with device A and device C identifier is associated with device C.).

Claims 7, 15, 23
Mercille/Oberheide/Vincent disclose the limitations shown above.  Further, Mercille discloses:
 (previously presented) The PCA system of Claim 1 further configured to receive the second primary user computing device identifier and the second secondary user computing device identifier when the primary user computing device is paired with the secondary user computing device.  (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses when the user begins a transaction, the user devices involved will be sent to the system.  Thereafter, the system will match the device identifiers with those listed in the authentication table. For example, when devices A and C are connected because the user has both devices when conducting a transaction, the device A and device C identifiers are sent to system in order to perform the risk assessment.).


Claims 5, 8, 13, 16, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercille et al. (US 2016/0196558 A1) hereinafter Mercille, in view of Oberheide et al. (US 10,445,732 B2) hereinafter Oberheide, in view of Vincent et al. (US 2017/0126640 A1) hereinafter Vincent, in view of Paul (US 2016/0269381 A1) hereinafter Paul.
Claims 5, 13, 21
Mercille/Oberheide/Vincent disclose the limitations shown above.  Further, Mercille discloses:
 (previously presented) The PCA system of Claim 1 further configured to receive the first primary user computing device identifier and the first secondary user computing device identifier when the primary user computing device is not paired with the secondary user computing device, (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses the system receives device connection data, such as receiving the device B identifier and the device A identifier when the device B is not paired with device A.).

Mercille/Oberheide/Vincent disclose the limitations shown above.  Mercille/Oberheide/Vincent fail to specifically disclose the device identifiers are stored in the primary computing device.

wherein the first primary user computing device identifier and the first secondary user computing device identifier are stored in the primary user computing device.  (see at least [0004] [007]-[0010] [0013] [0014] [0028] [0030] [0033] [0037] [0038] [0044] [0052].  Paul discloses the application obtains an identifier from the device and provides the identifier to a server providing the cloud service.  The service determines whether the identifier matches one of the previously stored identifiers in the user’s account.  The user device accesses the cloud service database to store the identifier (i.e., the primary user computing device can store the various identifiers).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information the devices communicate of Mercille/Oberheide/Vincent to incorporate the teachings of Paul and specifically discloses the identifiers are stored on the cloud which is accessed by the device to retrieve the identifiers because doing so allows multiple forms of authentication possibilities.  This may save time, as a user does not need to waste times and tries attempting to remember a difficult password (see at least Paul [0003]-[0004]). 

Claims 8, 16, 24
Mercille/Boccon-Gibod/Vincent disclose the limitations shown above.  Further, Mercille discloses the following limitations:
(previously presented) The PCA system of Claim [[3]] 1 further configured to receive the second primary user computing device identifier and the second secondary user computing device identifier when the primary user computing device is not paired with the secondary user computing device, (see at least [0019] [0065]-[0069] [0054]-[0057] [0062].  Mercille discloses 

Mercille/Oberheide/Vincent disclose the limitations shown above.  Mercille/Oberheide/Vincent fail to specifically disclose the device identifiers are stored in the primary computing device.
Yet, Paul discloses the following limitations:
wherein the second primary user computing device identifier and the second secondary user computing device identifier are stored in the primary user computing device.   (see at least [0004] [007]-[0010] [0013] [0014] [0028] [0030] [0033] [0037] [0038] [0044] [0052].  Paul discloses the application obtains an identifier from the device and provides the identifier to a server providing the cloud service.  The service determines whether the identifier matches one of the previously stored identifiers in the user’s account.  The user device accesses the cloud service database to store the identifier (i.e., the primary user computing device can store the various identifiers).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information the devices communicate of Mercille/Oberheide/Vincent to incorporate the teachings of Paul and specifically discloses the identifiers are stored on the cloud which is accessed by the device to retrieve the identifiers because doing so allows multiple forms of authentication possibilities.  This may save time, as a user does not need to waste times and tries attempting to remember a difficult password (see at least Paul [0003]-[0004]). 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.L.L./Examiner, Art Unit 3691            
                                                                                                                                                                                            /HANI M KAZIMI/Primary Examiner, Art Unit 3691